Kellogg, P. J.:
Evidently the horizontal plank was furnished by the company as a platform. The work upon the ceiling could not be *757done without the use of a platform. Those who had worked upon the ceiling before the plaintiff came evidently considered this plank as the platform furnished them. There is no suggestion that any other platform was furnished. The fact that the plaintiff and his fellow-workmen, when they were required to finish the work upon the ceiling, thought that the platform was not entirely secure and put a perpendicular plank under it to prevent it from sagging does not relieve the defendant from the duty of furnishing a suitable platform. Of course, if the platform was sufficient aside from the upright plank, and they rendered it insecure by attempting to fix it, the plaintiff should not recover. It is difficult to see how the upright plank could act as a pivot and make the platform more insecure than it was before. It was a fair question of fact for the jury to determine whether the plank was furnished as a platform and whether the plaintiff and his companion, by tampering with it, rendered it insecure and unsafe.
The order and judgment should be reversed and a new trial granted, with costs to appellant to abide the event.